DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment proposed on 5 May 2021 was given in a phone message from Greg Hsu on Friday 7 May 2021.
The application has been amended as follows: 

Claim 1. A fluid control device, comprising: a piezoelectric actuator comprising a piezoelectric element and a vibration plate having a first surface and an opposing second surface, wherein the piezoelectric element is attached on the first surface of the vibration plate and is subjected to deformation in response to an applied voltage, and the vibration plate is subjected to a vibration in response to the deformation of the piezoelectric element, wherein a bulge is formed on the second surface of the vibration plate; and a deformable substrate comprising a flexible plate and a communication plate, wherein the flexible plate and the communication plate are stacked on each other and are subjected to a synchronous deformation to form a curvy synchronously-deformed structure collaboratively, wherein the flexible plate is divided into a fixed part and a movable part corresponding to the bulge of the vibration plate, wherein the communication plate is divided into a flat part and a deformed part, wherein the curvy synchronously-deformed structure is a permanently deformed structure formed of the movable part of the flexible plate and the deformed part of the communication plate corresponding to the movable part of the flexible plate, wherein the fixed part of the flexible plate is not deformed and the flat part of the communication plate is not deformed, and wherein the fixed part of the flexible plate is parallel to the piezoelectric actuator and the movable part is bent toward the bulge of the vibration plate, whereby the deformable substrate is combined with and positioned on the 

Cancel Claim 7
Cancel Claim 8
Cancel Claim 9

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 30 September 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 30 September 2019 is withdrawn.  Claims 4-5, and 10-12, directed to separate species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
 In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 4, 5, 10-17 are allowed.
The nearest prior art is Hirata (US 2013/0058810).
The following is an examiner’s statement of reasons for allowance. It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is “wherein the flexible plate is divided into a fixed part and a movable part corresponding to the bulge of the vibration plate, wherein the communication plate is divided into a flat part and a deformed part, wherein the curvy synchronously-deformed structure is a permanently deformed structure formed of the movable part of the flexible plate and the deformed part of the communication plate corresponding to the movable part of the flexible plate, wherein the fixed part of the flexible plate is not deformed and the flat part of the communication plate is not deformed[.]“ These limitations make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746